Order filed August 9, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00437-CV
                                 ____________

          IN THE INTEREST OF L.D.N. AND M.R.N., CHILDREN


                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-41027


                                      ORDER
       The notice of appeal in this case was filed June 13, 2022. To date, the
appellate filing fee of $205.00 has not been paid by appellant. Moreover, the clerk
responsible for preparing the record notified this court that appellant has not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 5, 145. On June 28, 2022, this court notified
appellant that the appeal was subject to dismissal without further notice unless he
paid the appellate filing fee, and on July 14, 2022, this court notified appellant that
the appeal was subject to dismissal without further notice unless appellant made
arrangements to pay for the record and filed a response with proof of payment for
the record. No response was filed to either notice. Therefore, the court issues the
following order.
       Appellant is ordered to demonstrate to this court within ten (10) days of the
date of this order arrangements have been made to pay for the clerk’s record. See
Tex. R. App. P. 35.3(c). Appellant is further ordered to pay the appellate filing fee
in the amount of $205.00 to the Clerk of this court within ten (10) days of the date
of this order. If appellant fails to timely comply with either of those orders, the
appeal will be subject to dismissal without further notice for want of prosecution.
See Tex. R. App. P. 37.3(b), 42.3(b).



                                  PER CURIAM



Panel Consists of Justices Spain, Poissant, and Wilson.




                                         2